                          Case 2:17-cr-00661-DMG Document 987 Filed 03/04/21 Page 1 of 2 Page ID #:18877



                            1
                            2
                            3
                            4
                            5
                            6
                            7
                            8                    IN THE UNITED STATES DISTRICT COURT
                            9                          CENTRAL DISTRICT OF CALIFORNIA
                           10
                           11   United States of America,               Case No. CR 17-661(A) – DMG
B AKER & H OSTETLER LLP




                           12                Plaintiff,                 ORDER GRANTING BAKER &
   A TTORNEYS AT L A W




                                                                        HOSTETLER’S MOTION FOR
      L OS A NGELES




                           13          v.                               WITHDRAWAL AS COUNSEL
                                                                        FOR JULIAN OMIDI DUE TO
                           14   Julian Omidi, et al,                    SUBSTITUTION OF COUNSEL
                                                                        [966]
                           15                Defendants.
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28
                          Case 2:17-cr-00661-DMG Document 987 Filed 03/04/21 Page 2 of 2 Page ID #:18878



                            1         Having considered Baker & Hostetler’s Motion for Withdrawal as Counsel for
                            2   Julian Omidi due to Substitution of Counsel [Doc. # 966], and having received no
                            3   timely opposition or objection, and for good cause shown,
                            4
                                      IT IS HEREBY ORDERED THAT the Motion is GRANTED and Baker &
                            5
                                Hostetler is permitted to withdraw as counsel for defendant Julian Omidi.
                            6
                            7         The March 24, 2021 hearing on the motion is hereby VACATED.
                            8
                            9   DATED: March 4, 2021

                           10                                         DOLLY M. GEE
                                                                      UNITED STATES DISTRICT JUDGE
                           11
B AKER & H OSTETLER LLP




                           12
   A TTORNEYS AT L A W
      L OS A NGELES




                           13
                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28

                                                                       -2-
